154 U.S. 663
14 S.Ct. 1192
26 L.Ed. 176
McLAUGHLINv.FOWLER.  SAME  v.  THORPE.
Nos. 94 and 95.
December 13, 1880.

Henry Wise Garnett, for plaintiff in error.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
The only federal question in these cases is whether the patents to the Western Railroad Company f r lands within the limits of the Moquelomnes grant are valid. If that question was not decided by the court below, we have no jurisdiction; if it was, the judgment was right, because in accordance with Newhall v. Sanger, 92 U. S. 761, brought here in 1875 for the determination of the same identical question. Such being the case, the judgment must be affirmed. We can only look beyond the federal question when that has been decided erroneously, and then only to see whether there are any other matters or issues adjudged by the state court sufficiently broad to maintain the judgment, notwithstanding the error in the decision of the federal question. Murdock v. City of Memphis, 20 Wall. 590.


2
The judgment in each of these cases is affirmed, on the authority of Newhall v. Sanger.